Title: To John Adams from William Bentley, 1 November 1809
From: Bentley, William
To: Adams, John



Sir
Salem. 1. November, 1809.

I received your Letter of Oct. 26, & am happy, if, in any degree, I have satisfied the curiosity, I excited. It would have been a great pleasure, to have been introduced to Mr Adams at Quincy, but I received every attention due to a Stranger in his absence. I took the earliest notice of your Letter, & offered such evidence of the fact; as I immediately recollected; & to which I could instantly refer, & kept no copy of my communication. As the whole was, a testimony of affection & reverence, the original impression can not be lost; the copy, I leave absolutely at your disposal, persuaded that every expression in it, will have a real value, from the sincerity, which dictated it. I beg leave to add such uncommon collateral evidence as may confirm the history I have given. Mr Francis Higginson upon his first arrival in Salem, in 1629, notices the Governeur’s House. Coll. Hist Society. Vol 1. p. 123. Hazard’s Papers Vol. 1. contains the Letters to Gov. Endicot, & his Appointment as Governor, with the terms of planting the Lands in May. 1629. The same Letters inform that a Gardner was sent, & William Ryal, the King’s Forester, & these persons are recommended to favour. The tenure of the lands at that time is also given.
In a letter to Gov. Endicot from the Company in England, 17 April. 1629, is the following Article. Hazard. 1. Vol. p. 262.
“As for Fruit Stones & Kernels, the time of the year fits not to find them now, so we purpose to do it per next.”
In the next spring they were planted, & the same family, in successive generations, has had the sole possession of the Pear Tree, & Capt John Endicot, now the possessor, & who resides on the plantation, has, this hour, assured me, that he has well know the Tree, above sixty years, & can mark no difference in its appearance in the whole of that time. He is now nearly four score years of age.
Hazard’s papers discover the first settlement. The Gov. continued to add to his first grants, & to extend his plantation. The Regulation of the Government which admitted the Freemen to elections was agreed upon in Boston in May 1632, & Gov Endicott extended his farm by the Grant of that Court, 3 July. 1632. In May, 1634, the General Court had exclusive power to dispose of Lands, & the Gov. then had other Grants. Then the Salem Records of Grants begin in the 8th month of 1634, And in these records many Grants to Gov. Endicot may be found.
Should you wish any grafts from the Old Stock, I will take the utmost care that they shall reach Quincy, in the manner you may direct. The Fruitification cannot be seen at the present time. A Leaf I inclose which agrees with the Arbutifolia of the Linneean System.
Mr Jacobs who has held the Lands of his Ancestors near Gov. Endicot died last week: He was born 1711. His Sister who married into the Endicot family died in August last. She was born in 1718. I have seen Mr Jacobs mowing in his field, after 90 years of age.
Believe me, Sir, ready to accept among my first pleasures, any opportunity to prove myself, / With unfeigned esteem of your person / & character, / your devoted Servant,

William Bentley.